Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	This office action is in response to the Application filed on April 24, 2020. Claims 1-32 are presented in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (IN 201941016441PS, filed 04/25/2019; IN 201941024163PS, filed 06/18/2019 and IN 201941016441CS, filed 04/17/2020) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 04/24/2020 and 10/28/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because of it must be ended with an end period for a clearly state completed or not. Correction is required.

Claim Objections
6.	Claims 10-11, 14-16, 26-27 and 30-32 are objected to because of the following informalities:

	Claim 10, line 2 and claim 26, line 2 are worded in reference to ‘the minimal mobile data activity’ of claims 1, 17. However, ‘the minimal mobile data activity’ has not been worded in claims 1, 17, but first defined in claims 3 and 19.
Claims 11, line 2 and claim 27, line 2 are worded in reference to ‘the frequent NR connection failure’ of claims 1, 17. However, ‘the frequent NR connection failure’ have not been worded in claims 1, 17, but first defined in claims 3 and 19.
	Claim 14, lines 7-8 is worded in reference to ‘the NR RLF’, ‘the first pre-defined time’ of claim 1. However, ‘NR RLF’, ‘the first pre-defined time’ have not been worded in claim 1, but first defined in claims 6 and 11.
	Claim 15, line 7 is worded in reference to ‘the second pre-defined time’ of claim 3. However, ‘the second pre-defined time’ have not been worded in claim 3, but first defined in claim 14.
the first pre-defined time’ of claim 3. However, ‘the second pre-defined time’ have not been worded in claim 3, but first defined in claim 15.
	Claim 30, lines 8-9 is worded in reference to ‘the NR RLF’, ‘the first pre-defined time’ of claim 17. However, ‘NR RLF’, ‘the first pre-defined time’ have not been worded in claim 17, but first defined in claims 27 and 22.
Claim 31, lines 6-8 is worded in reference to ‘the pre-defined count’, ‘the second pre-defined time’ of claim 19. However, ‘the pre-defined count’, ‘the second pre-defined time’ have not been worded in claim 19, but first defined in claims 30 or 32.
	Claim 32, line 4 is worded in reference to ‘the first pre-defined time’ of claim 19. However, ‘the first pre-defined time’ has not been worded in claim 19, but first defined in claim 22.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.


7.	Claims 1-4, 8-13, 17-20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Turakhia et al. (U.S. 2016/0112924, cited by the applicants; hereinafter refer as ‘Turakhia’) in view of Qualcomm Incorporated (“Considerations on NR Measurements after SCG Failure”, R2-1806013, 3GPP TSG-RAN WG2 Meeting#101bis, cited by the applicants; hereinafter ‘Qualcomm’).
	
- In regard to claim 1, Turakhia discloses for system/device and method for an electronic device (for example see UE 115 in figs. 1-2; page 1, paras 8-10), which comprise receiving a measurement configuration from a base station to identify a measurement reporting trigger of a B1 event (for example see page 2, para 17; page 6, paras 61, 64; page 7, paras 71-72); monitoring for indications of early RLF (for example see monitoring step in fig. 4; page 6, para 61); detecting whether a radio link condition indicative of an RLF has been satisfied; and initiating an RLF procedure such as declaring RLF (for example see Abstract; page 6, para 61; page 7, paras 66, 73). Turakhia fails to explicitly disclose for restricting at least one of NR capability and NR measurements of the electronic device, when the monitored at least one condition of the electronic device is satisfied. However, such limitation lacks thereof from Turakhia reference is well known and disclosed by Qualcomm.
In an analogous art, Qualcomm discloses the considerations on new radio ‘NR’ measurements; wherein the UE may not continue NR measurements after SCG failure and suspend SCG transmissions to MN, e.g. ‘restricting at least one of NR capability and NR measurements of the electronic device’, as disclosed in page 1, parts 1-2.
Turakhia’s invention to include the teaching of Qualcomm to improve the technical concern involved in measurements with the NR serving cell and neighbour cells, as disclosed in part 2: Discussion.

- Regarding claim 17, it recites for system having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in fig. 8; page 1, para 8; and in the respective portions of the specification.

	- In regard to claims 2 and 18, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for enabling at least one of the NR capability and the NR measurements of the electronic device, when the monitored at least one condition of the electronic device is ‘not’ satisfied (for example see Turakhia: page 7, para 72: where the UE may identify the measurement reporting trigger in an A1-A5, B1 or B2 event in an UE’s measurement configuration; and wherein ‘not’ satisfied condition can easily derive from ‘satisfied condition’ as disclosed in pages 1-2, paras 13-14; page 5, paras 54-55; page 7, para 66; Qualcomm: page 1: NR measured results are reported as part of e-UTRA Ax/Bx measurement report). 

- Regarding claims 3 and 19 , in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the at least one condition of the electronic device comprises no mobile data activity, for example see Turakhia: pages 4-5, para 52; wherein frequent RLF events issues with inter- or intra-cell mobility; Qualcomm: detection of SCG failure). 

- In regard to claims 4, 8, 20 and 24, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the measurement report is transmitted to add the SCG by the base station (for example see Turakhia: page 6, para 65; wherein report on ‘adding’ the neighbor cell to the secondary serving cell can easily derived; Qualcomm: page 2, first paragraph: sending the NR measured results in E-UTRA RRC format results like the E-UTRA event B1 for NR used for initial SN addition). 

	- Regarding claims 9 and 25, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the electronic device is an evolved universal mobile telecommunications system ‘UMTS’ terrestrial radio access network ‘E-UTRAN’ NR dual connectivity ‘EN-DC’ capable electronic device (for example see Turakhia: page 4, para 49; Qualcomm: page 2, first para: where it can be derived from RAN configured EN-DC with a suitable NR cell). 

- In regard to claims 10 and 26, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the minimal mobile data activity and no mobile data activity are determined based on for example see ‘PDCP’, ‘buffer/buffering’ in page 4, paras 49-51; Qualcomm: page 2, paras 18-19; where it can be derived from detecting a condition indicative of a RLF based on a medium access control MAC BLER). 

- Regarding claims 11 and 27, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the frequent NR connection failure comprises at least one of NR-radio link failure (NR RLF), NR synchronization failure, NR random access channel (RACH) failure, and sending the NR measurement report without NR measurements (for example see Turakhia: pages 4-5, para 52; page 7, para 73: where it can be derived from the UE may detect whether a radio link condition indicative of an RLF has been satisfied; Qualcomm: page 2, part 3, proposal 2). 

- In regard to claims 12-13 and 28-29, in addition to features recited in base claims 1 and 17 (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for configuring multiple NR frequencies (for example see Turakhia: page 3, para 41; pages 4-5, para 52; page 6, para 64: wherein it can be derived for performing/restricting the NR measurements on same or different frequency bands/component carriers for macro and pico cells; or NR serving cells and neighbour cells in Qualcomm: page 1, part 2: Discussion). 

8.	Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turakhia et al. (U.S. 2016/0112924) in view of Qualcomm Incorporated (“Considerations on China Telecom (“NR Configuration Handling when NAS Disable NR Capability”, R2-1802680, 3GPP TSG-RAN WG2#101, February 26 - March 2, 2018, cited by the applicants; hereinafter refer as ‘China Telecom’).

- Regarding claims 6 and 22, in addition to features recited in base claims (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for wherein the first pre-defined time is iteratively increased upon each subsequent determination (for example see page 8, para 76: the UE may increment a counter on exceeding a threshold, e.g. ‘pre-defined time’); but fails to explicitly disclose for disabling the NR capability of the electronic device for a first pre-defined time. However, such limitation lacks thereof from the combination of Qualcomm and Turakhia reference is well known and disclosed by China Telecom.
In an analogous art, China Telecom discloses for the NR configuration handling when NAS disable NR capability; wherein disabling the NR capability of the electronic device for a first pre-defined time is disclosed in page 1, parts 1-2: Discussion; wherein the frequent disable and re-enable radio capabilities is likely to have some hysteresis solution, such as timer to trigger re-enabling radio capabilities.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Turakhia’s invention to include the teaching of Qualcomm to improve the technical concern involved in measurements with the NR serving cell and neighbour cells, as disclosed in part 2: Discussion; and modify the combination of Qualcomm and Turakhia invention to include the teaching of China Telecom to improve the NR configuration handling when NAS disable NR capability as in China Telecom: Part 1: Introduction.

	-Regarding claims 7 and 23, in addition to features recited in base claims (see rationales discussed above), the combination of Qualcomm and Turakhia further discloses for determining whether a configuration information for an event A2-NR measurement is received (for example see page 2, para 17; page 7, para 72; page 8, para 85); performing, based on the determining, at least one of ... ; and restricting the NR measurements, thus causing the B1-NR measurement report not to be transmitted to the base station (for example see Qualcomm: wherein the UE may not continue NR measurements after SCG failure and suspend SCG transmissions to MN, e.g. ‘causing the B1-NR measurement report not to be transmitted to the base station’, as disclosed in page 1, parts 1-2).
The combination of Qualcomm and Turakhia lacks what China Telecom discloses for the NR configuration handling when NAS disable NR capability; wherein disabling the NR capability of the electronic device for a first pre-defined time is disclosed in page 1, parts 1-2: Discussion; wherein the frequent disable and re-enable radio capabilities is likely to have some hysteresis solution, such as timer to trigger re-enabling radio capabilities.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Turakhia’s invention to include the teaching of Qualcomm to improve the technical concern involved in measurements with the NR serving cell and neighbour cells, as disclosed in part 2: Discussion; and modify the combination of Qualcomm and Turakhia invention to include the teaching of China Telecom to improve the NR configuration handling when NAS disable NR capability as in China Telecom: Part 1: Introduction.


9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
10.	Claims 5, 14-16, 21 and 30-32 are objected to as in part 6 above; and as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 5, 7, 14-16, 21, 23 and 30-32, including all of the limitations of the base claim and any intervening claims, both recite limitations “disabling the NR capability of the electronic device for a first pre-defined time interval, upon detecting the frequent NR connection failure during the addition of the SCG in a NR cell for a first time ... ; and restricting the NR measurements, causing the B1-NR measurement report to not transmitted to the base station, and refraining from adding the NR as the SCG by the base station”; “... allocating greater transmission power to LTE communication of the electronic device than NR communication of the electronic device, upon determining the electronic device is in either the LTE cell edge area or the NR cell edge area; and monitoring the NR RLF, wherein the NR capability of the electronic device for the first pre-defined time is disabled when the occurrence of the NR RLF is detected while monitoring the NR RLF and at least one of an NR RLF failure count of the monitored NR RLF is greater than a pre-defined count and an NR RLF failure time is greater a second pre-defined time, ... iteratively increased upon each subsequent NR RLF” and “ ... ; disabling the NR capability of the electronic device for a first pre-defined time, if the RRC connection is reconfigured for at least one of an RRC reconfiguration count greater than the pre-defined count and a NR Synchronization or a random access channel ‘RACH’ failure time greater than the second pre-defined time” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (U.S. 10,848,983), Tsuboi et al. (U.S. 2020/0169906 and U.S. 2020/0314946), Park et al. (U.S. 2020/0229058) and Tao et al. (U.S. 2021/0068000) are all cited to show system/devices and methods for improving the measurement reports in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


August 13, 2021